DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,119474. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., US pg. Pub. No. (2017/0045892) referred to hereinafter as Wang.
As per claim 1, Wang teaches a method comprising: establishing a first wireless connection between a movable object and a first remote control device (see at least abstract, summary); establishing a second wireless connection between the movable object and at least one second remote control device (see at least abstract, summary, fig. 2-figs. 3); selecting, based on a determination that the first wireless connection is normal, a first control signal received from the first remote control device to control the movable object (see at least abstract, summary, 20-36); and selecting, based on a determination that the first wireless connection is abnormal and that the second wireless connection is normal, a second control signal received from the at least one second remote control device to control the movable object(see at least abstract, summary, Para. 36-41).

As per claim 2, Wang teaches a method of claim 1, wherein the first wireless connection and the second wireless connection use different radio frequencies (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 3, Wang teaches a method of claim 1, further comprising: based on a determination that the first wireless connection is abnormal and that the second wireless connection is abnormal, activating an out-of-control mode for the movable object (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 4, Wang teaches a method of claim 3, wherein the out-of-control mode includes at least one of an out-of-control return, suspension, or descending at a predetermined speed (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 5, Wang teaches a method of claim 1, wherein: the at least one second remote control device includes a plurality of second remote control devices; and establishing the second wireless connection between the movable object and the at least one second remote control device includes establishing a plurality of second wireless connections between the movable object and the plurality of second remote control devices, respectively (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 6, Wang teaches a method of claim 5, further comprising: based on a determination that the first wireless connection is abnormal and that at least one of the plurality of second wireless connections is normal, selecting, based on a predetermined rule, the second control signal received through the at least one of the plurality of second wireless connections for controlling the movable object (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 7, Wang teaches a method of claim 6, wherein the predetermined rule includes at least one of: selection based on an order from a highest priority to a lowest priority, selection based on an identification number, or random selection (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 8, Wang teaches a method of claim 5, further comprising: based on a determination that the first wireless connection is abnormal and that all of the plurality of second wireless connections are abnormal, activating an out-of-control mode for the movable object (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 9, Wang teaches a  method of claim 1, further comprising: based on a determination that the first wireless connection has been restored and that automatic switching to the first remote control device is allowed, selecting the first control signal to control the movable object (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 10, Wang teaches a method of claim 1, further comprising: maintaining, based on a determination that first wireless connection has been restored and that automatic switching to the first remote control device is not allowed, control of the movable object based on the second control signal; and selecting, in response to receiving a message requesting to switch control from the first remote control device, the first control signal to control the movable object(see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 11, Wang teaches a method of claim 1, further comprising: based on a determination that the first wireless connection is normal in response to receiving a message requesting to release control from the at least one second remote control device, selecting the first control signal to control the movable object; or based on a determination that the first wireless connection is abnormal, disallowing the at least one second remote control device to release the control(see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 12, Wang teaches a method of claim 1, wherein: establishing the first wireless connection includes establishing the first wireless connection between a first receiver of the movable object and the first remote control device; and establishing the second wireless connection includes establishing the second wireless connection between a second receiver of the movable object and the at least one second remote control device (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 13, Wang teaches a method of claim 12, further comprising: determining the first wireless connection is abnormal in response to: the first wireless connection being lost; or connection information received by a flight controller from the first receiver indicating that the first wireless connection is abnormal; and determining the second wireless connection is abnormal in response to: the second wireless connection being lost; or connection information received by the flight controller from the second receiver indicating that the second wireless connection is abnormal(see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 14, Wang teaches a method of claim 12, further comprising: determining the first wireless connection is abnormal in response to: the first remote control device malfunctioning; or connection information received by a flight controller from the first receiver indicating that the first wireless connection is abnormal; and determining the second wireless connection is abnormal in response to: the at least one second remote control device malfunctioning; or connection information received by the flight controller from the second receiver indicating that the second wireless connection is abnormal (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 15, Wang teaches a method of claim 12, further comprising: determining the first wireless connection is abnormal in response to: a flight controller losing a physical connection with the first receiver; or the flight controller determining that the first wireless connection is abnormal; and determining the second wireless connection is abnormal in response to: the flight controller losing a physical connection with the second receiver; or the flight controller determining that the second wireless connection is abnormal (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 16, Wang teaches a method of claim 1, further comprising: selecting the second control signal to control the movable object in response to receiving, from the at least one second remote control device, a message requesting to take over control of the movable device (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 17, Wang teaches a method of claim 16, further comprising: in response to the at least one second remote control device requesting to release control of the movable object: selecting the first control signal to control the movable object in response to the first wireless connection being normal (see at least abstract, summary, Para. 36-41, figs 2-3); or disallowing the at least one second remote control device to release the control in response to the first wireless connection being abnormal (see at least abstract, summary, Para. 36-41, figs 2-3).

As per claim 18, Wang teaches a method of claim 1, wherein the movable object includes at least one of an unmanned aerial vehicle, an unmanned boat, an unmanned ground vehicle, or a robot (see at least abstract, summary, Para. 36-41, figs 2-3).
As per claims 19-20, the limitations of claims 19-20 are similar to the limitations of claims 1-18, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665